ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-354, concluding that PATRICIA L. JOHNSON of BRONX, NEW YORK, who was admitted to the bar of this State in 1990, and who thereafter was temporarily suspended from the practice of law pursuant to Rule l:20-15(k) effective *223April 26, 2004, by Order of the Court filed March 26, 2004, and who remains suspended at this time, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) and (b) (failure to communicate with client and failure to explain a matter to the extent necessary for the client to make decisions about the representation), RPC 3.2 (failure to expedite litigation), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And PATRICIA L. JOHNSON having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that PATRICIA L. JOHNSON be suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent not be reinstated to practice until such time as she demonstrates that she has complied with this Court’s Order of March 26, 2004; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that she continue to comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:20-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.